Citation Nr: 0930380	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
December 1979.  He died in October 1996.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151.  

In April 2004, the appellant and her daughter appeared at the 
RO and presented testimony at a personal hearing via 
videoconference before a Veterans Law Judge.  The Board 
remanded the claim in September 2004 for further development.  

In April 2008 the appellant was notified that the Veterans 
Law Judge before whom she had testified at the 
videoconference hearing in April 2004 was no longer employed 
at the Board and was offered the opportunity to testify at 
another hearing.  The appellant's response received in May 
2008 stated that she did not wish to appear at a hearing and 
to please consider the case on the evidence of record.   

In the September 2004 remand, the Board noted that in October 
1996 the Veteran had submitted a claim for an increased 
rating of his gastric ulcer.  That claim was pending at the 
time of his death.  The appellant's claim for death benefits, 
VA Form 21-534, received in November 1996 is also a claim for 
accrued benefits.  Although the issue was referred to the RO 
for appropriate action, to date it does not appear that 
action has been taken.  Accordingly, the claim for accrued 
benefits is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board requested an advisory medical opinion to resolve a 
question raised during the review of the case.  When the 
independent medical expert opinion was received in April 
2009, a copy was provided to the appellant for her review and 
response.  In June 2009, the appellant faxed a response and 
requested that the case be remanded to the agency of original 
jurisdiction (AOJ) for review of the new evidence submitted.  
Accordingly, per the appellant's request, the case is 
remanded to the AOJ.

The Board notes that the appellant's response letter was 
transmitted with a Medical Opinion Response Form with her 
signature and the letter contained the appellant's return 
address.  However, the evidence was submitted by facsimile 
through the law office of an attorney in Chapel Hill, North 
Carolina, which states on the cover sheet that the fax may be 
subject to attorney-client privilege, and the typed signature 
bar at the end of the letter contains the attorney's name 
rather than the appellant's name.  At this time, the valid 
power of attorney on file is in favor of The American Legion 
who submitted a statement in July 2009.  It is unclear if the 
appellant desires to continue to be represented by The 
American Legion or to have a private attorney as her 
representative.  Thus, clarification is needed as to whether 
the appellant desires to continue to be represented by The 
American Legion or appoint as her representative the attorney 
whose name is shown in her response letter and the facsimile 
cover sheet.  If a change is desired, the appellant needs to 
notify VA and file the appropriate form to appoint the 
attorney as her representative before VA.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the 
appellant as to her choice of 
representative for presentation of her 
claim before VA.  Notify the appellant 
that the valid power of attorney on 
file is in favor of The American 
Legion.  If a change is desired, the 
appellant needs to notify VA and file 
the appropriate appointment of the 
private attorney as her representative.  

2.  Readjudicate the issue on appeal.  
If action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

